Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
 	  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 1, 8 and 15 are very close to the cited prior arts,  Boston et al (US 8,417,781) and Pasqua (US 2006/0026169) and   Mandato  et al. (US 2006/0294112). However, the features “receiving a message by a server-side handler in the framework with the message having a designation of one of blocking and non-blocking  designated by a client application; handling the message by the server-side handler as one of blocking and non-blocking selected the server-side handling  independent of the designation by the client application ; in response to the designation designated by the client application different than the handling  selected by the server-side handler,  abstracting the messaging layer from the client application; and providing a response by the server-side handler to the client application.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 2-7, 9-14 and 15-20  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194